Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20     PageID.1   Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



DEBRA RICHARDS,

      Plaintiff,
                                                 Case No.
v.
                                                 HON.
DELTA AIR LINES, INC.,
a foreign corporation,

      Defendant.

SCOTT P. BATEY (P54711)
RYAN T. FOWLER (P84210)
Batey Law Firm, PLLC
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, MI 48025
(248) 540-6800-telephone
(248) 540-6814-fax
sbatey@bateylaw.com

             PLAINTIFF’S COMPLAINT AND JURY DEMAND

      NOW COMES, Plaintiff, Debora Richards (hereinafter “Plaintiff”), by and

through her attorney’s Scott P. Batey and the Batey Law Firm, PLLC, and for her

Complaint against Defendant states as follows:

      1.     Plaintiff is a resident of the City of Canton, County of Wayne, and

State of Michigan.
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20         PageID.2       Page 2 of 12




      2.     Defendant, Delta Air Lines, Inc., (“Delta”) is a foreign corporation

with its World Headquarters located at 1030 Delta Blvd, Atlanta, GA 30354 and

principal place of business in the State of Michigan is located at

1 Detroit Metro Airport Detroit, Michigan 48242, and who is duly authorized to

conduct business throughout the State of Michigan including Wayne County,

Michigan, and whose registered agent is CSC-Lawyers Incorporating Service,

located at 601 Abbot Road, East Lansing, MI, 48823.

      3.     The events producing the original injury occurred in Wayne County in

the Eastern District, Southern Division of Michigan.

      4.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c), and this Honorable

Court has pendant jurisdiction over Plaintiff’s state law claims under 28 USC

§1367.

      5.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

      6.     Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendant constituting unlawful discrimination/harassment consisting

of Age Discrimination in violation of the Age Discrimination In Employment Act

of 1967 (“ADEA”) and the Michigan Elliott-Larsen Civil Rights Act, MCLA,

§37.2101, et seq. which resulted in emotional and economic damages to Plaintiff.


                                          2
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20         PageID.3    Page 3 of 12




                          GENERAL ALLEGATIONS

       7.    Plaintiff incorporates by reference paragraphs 1 through 6 of the

Complaint as though fully set forth herein.

       8.    Plaintiff is a 62-year-old female who began her employment with

Defendant on or about March 12, 1998, and was most recently employed as a

customer service agent.

       9.    For the duration of Plaintiff’s employment, she was an exemplary

employee, well liked by her co-workers and supervisors, with no serious

reprimands, and she loved her job and being part of the Delta family.

       10.   Plaintiff had a good friend suffering from cancer, whose daughter

passed away on December 2, 2013.

       11.   Since the daughter’s death, every year, Plaintiff went on vacation with

the friend on the anniversary of her friend’s daughter’s death, to help her cope with

the loss.

       12.   On or about November 30, 2019, Plaintiff completed her shift and

made her way to the terminal for the annual trip with her friend to Ft Myers,

Florida.

       13.   After Plaintiff went through security she discovered a watch laying on

the floor.




                                         3
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20         PageID.4    Page 4 of 12




      14.    Several years prior, one of Plaintiff’s supervisors recommended

turning found items into the airport police as opposed to TSA because several

items turned up missing after they were turned in to TSA.

      15.    In accordance with her training, Plaintiff fully intended to turn in the

watch to airport police. On the first floor when Plaintiff was on the escalator on her

way to return the watch to an airport police officer, she received a text from her

friend who she was traveling with. Friend seemed worried and anxious about

finding the gate that their plane was leaving from.

      16.    In the commotion of worrying about tending to her lost and anxious

friend, Plaintiff got distracted and quickly headed for the gate to find her,

completely forgetting about the watch.

      17.    Moments after Plaintiff landed in Fort Meyers, Plaintiff received a

phone call from the airport police inquiring if she found the watch and Plaintiff

immediately reported what had happened made arrangements to return the watch

as soon as she returned home from her vacation.

      18.    Upon return from her vacation, Plaintiff promptly returned the watch.

      19.    Even though Plaintiff was immediately forthcoming, not deceitful in

any way, and always had the intent of returning the watch, Defendant treated

Plaintiff as if she was a criminal with the malicious intent of committing larceny.




                                          4
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20        PageID.5   Page 5 of 12




      20.    After returning the watch, Defendant interviewed Plaintiff regarding

the incident, but it was clear that Defendant had no interest in hearing Plaintiff’s

side of the story it was immediately apparent Defendant had a pre-determined

narrative that Plaintiff intended to steal the watch.

      21.    Plaintiff gave an honest recap of exactly what happened with the

watch, and explained that she was on her way to return it to airport police when she

got distracted and had to tend to her worried and anxious friend.

      22.    Defendant circulated a memo recommending Plaintiff’s termination

that falsely accused Plaintiff of not being forthcoming in her interview, and

providing inconsistent statements. The memo circulated by Defendant was patently

false, as Plaintiff was honest and consistent from the moment, she realized that she

forgot to turn in the watch to the airport police.

      23.    On or about January 3, 2020, Defendant offered Plaintiff the

opportunity to either be terminated, or retire without receiving retiree benefits,

which was clearly an attempt to push Plaintiff out due to her age and block her

from receiving benefits that she would otherwise be entitled to.

      24.    Plaintiff loved her job and she incredibly disheartened to learn that

she was either going to be terminated or forced to retire and she was deeply

offended that she was being treated like a criminal.




                                           5
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20        PageID.6    Page 6 of 12




       25.   Several of Plaintiff’s co-workers voiced support for her and knew

Plaintiff to be an honest and trustworthy person who would never steal a watch.

       26.   Plaintiff was terminated, but she was told she could file an appeal,

which she promptly did, and Plaintiff was informed by Defendant that there would

be a decision regarding her appeal within 10 days.

       27.   More than a month later, Plaintiff still had not heard anything

regarding the status of her appeal, so she emailed the CEO of Defendant.

       28.   The individual handling Plaintiff’s appeal promptly responded to

Plaintiff and stated that the termination will stand.

       29.   Plaintiff was charged with a misdemeanor after the watch incident,

but it was promptly dismissed after the prosecutor learned that Plaintiff had no

intent of stealing the watch, no prior criminal record, and was an honest and

truthful person who simply got distracted while traveling with a grieving friend.

       30.   Shortly after Plaintiff was terminated, she learned that Defendant

rolled out a new, more expansive retirement plan that she would have been eligible

for if she was not terminated due to her age.

       31.   Similarly situated, non-retirement age employees of Defendant were

not terminated for severe misconduct that outweighed anything Plaintiff was

accused of, including an employee who went through security with a gun in his

bag.


                                           6
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20        PageID.7   Page 7 of 12




      32.    On March 17, 2020 the EEOC issued a Right to Sue letter.

      33.    During the time period in question, Defendant was Plaintiff’s

employer and Plaintiff was its employee within the meaning of the ADEA.

      34.    Defendants’ actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

                           COUNT I
            AGE DISCRIMINATION IN VIOLATION OF THE
         AGE DSICRIMINATION IN EMPLOYMENT ACT OF 1967

      35.    Plaintiff incorporates by reference paragraphs 1 through 34 of the

Complaint as though fully set forth herein.

      36.    Pursuant to the Age Discrimination In Employment Act of 1967

(“ADEA”), 29 U.S.C. § 621 Plaintiff is guaranteed the right to be free from

discrimination and/or termination from her employer and/or supervisors based

upon her age.

      37.    Plaintiff’s age was a factor in Defendant’s employment decisions,

including adverse employment actions and termination.

      38.    Defendant was Plaintiff’s employer within the meaning of the Age

Discrimination Act of 1967 (“ADEA”), 29 U.S.C. § 621.

      39.    During the course of her employment with Defendant, Plaintiff was

subjected to unwelcome age discrimination including adverse employment action




                                            7
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20         PageID.8    Page 8 of 12




based upon her age by Defendant creating a hostile work environment by

Defendant.

      40.    The age discrimination, hostile work environment, retaliation and

adverse employment actions by Defendant had the purpose and/or effect of

substantially interfering with Plaintiff's employment and/or creating an

intimidating, hostile, and offensive employment environment.

      41.    Defendant had both actual and constructive notice that they were

creating an intimidating, hostile and offensive work environment for Plaintiff.

      42.    Despite having notice of the age discrimination and conduct toward

Plaintiff, Defendant failed to take any remedial action, but instead terminated

Plaintiff based upon her age.

      43.    The age discrimination and conduct by Defendant and Defendant’s

failure to take any remedial action violate the Age Discrimination Act of 1967

(“ADEA”), 29 U.S.C. § 621.

      44.    As a proximate result of the age discrimination and Defendant’s

failure to take remedial action against the age discrimination, retaliation and

conduct, Plaintiff has sustained injuries including, but not limited to, physical pain

and suffering, mental anguish, fright, shock, embarrassment, humiliation,

mortification, outrage, anxiety, emotional distress, loss of self-esteem, loss of




                                          8
 Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20      PageID.9   Page 9 of 12




earnings and other employment benefits and a loss of capacity for the enjoyment of

life.

        WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant, HFHS in an amount in excess of $75,000.00, plus exemplary

damages, together with costs, interest and attorney fees and any other relief this

Honorable Court deems appropriate.

                            COUNT II
        AGE DISCRIMINATION IN VIOLATION OF THE MICHIGAN
          ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCLA §37.2101

        45.   Plaintiff incorporates by reference paragraphs 1 through 43 of the

Complaint as though fully set forth herein.

        46.   Plaintiff is a 62-year-old woman who began her employment with

Defendant in 1998.

        47.   Pursuant to the Michigan Elliott-Larsen Civil Rights Act, MCLA

§37.2101, et seq. Plaintiff is guaranteed the right to be free from discrimination

and/or termination from her employer and/or supervisors based upon her age.

        48.   Plaintiff’s age was a factor in Defendants’ employment decisions,

including adverse employment actions, and termination.

        49.   Defendant was Plaintiff’s employer within the meaning of the

Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et seq.




                                         9
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20        PageID.10    Page 10 of 12




      50.    During the course of her employment with Defendant, Plaintiff was

subjected to unwelcome age discrimination including adverse employment action

based upon her age by Defendant.

      51.    The age discrimination, hostile work environment, and adverse

employment action by Defendant had the purpose and/or effect of substantially

interfering with Plaintiff's employment

      52.    Defendant, and its employees, had both actual and constructive notice

that they were discriminating against Plaintiff based on her age.

      53.    Despite having notice of the age discrimination and conduct toward

Plaintiff, Defendant failed to take any remedial action, but instead terminated

Plaintiff based upon her age.

      54.    The age discrimination and conduct by Defendant and Defendant’s

failure to take any remedial action violate the Michigan Elliott-Larsen Civil Rights

Act, MCLA §37.2101, et seq.

      55.    As a proximate result of the age discrimination and conduct by

Defendant, and its failure to take remedial action against the age discrimination,

Plaintiff has sustained injuries including, but not limited to, physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

outrage, anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits and a loss of capacity for the enjoyment of life.


                                          10
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20     PageID.11   Page 11 of 12




      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, plus reinstatement,

exemplary damages, together with costs, interest and attorney fees and any other

relief this Honorable Court deems appropriate.

                                      Respectfully submitted,

                                      BATEY LAW FIRM, PLLC

                                   By: /s/Scott P. Batey
                                     SCOTT P. BATEY (P54711)
                                     RYAN T. FOWLER (P84210)
                                     Attorney for Plaintiff
                                     30200 Telegraph Road, Suite 400
                                     Bingham Farms, Michigan 48025
                                     (248) 540-6800
                                     sbatey@bateylaw.com


Dated:      June 5, 2020




                                        11
Case 4:20-cv-11484-SDD-APP ECF No. 1 filed 06/05/20   PageID.12   Page 12 of 12




                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Debra Richards, by and through her attorney’s,

Scott P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury

on all issued allowed by law.


                                    Respectfully submitted,

                                    BATEY LAW FIRM, PLLC

                                 By: /s/Scott P. Batey
                                   SCOTT P. BATEY (P54711)
                                   RYAN T. FOWLER (P84210)
                                   Attorney for Plaintiff
                                   30200 Telegraph Road, Suite 400
                                   Bingham Farms, Michigan 48025
                                   (248) 540-6800
                                   sbatey@bateylaw.com


Dated:      June 5, 2020




                                      12
